Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 12 June 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 December 2020 has been entered.

Status of Claims
Claims 1-9, 12-17, and 19-20 are currently pending and have been examined.
Claims 1, 13, 19, and 20 have been amended.
Claims 10, 11, and 18 have been previously canceled.
Claims 1-9, 12-17, and 19-20 are rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 08/26/2015 by the benefit of US Provisional 62/210,023.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-17, and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-9, 12-17, and 19-20 are drawn to a method, system, or non-transitory computer readable storage medium which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for extracting information on infiltrates from an imaging report and applying the report infiltrate information to clinical guidelines and clinical support applications in part performing the steps of parsing the report for infiltrate-related keywords, classifying the report into an infiltrate classification based on the infiltrate-related keywords and at least one of directional words indicating a location of the infiltrates, negation words, and words that cancel the negation words; presenting the classified report, applying the classified report in a real-time clinical application, wherein the scheduling is based on selecting CDS algorithms relevant to the classified report, and to advanced clinical decision support guidelines for the detecting of disease comprising assigning a numerical value to each infiltrate classification, and inputting the numerical values into a model for detecting disease wherein the model provides early detection of acute respiratory distress syndrome (ARDS). 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving medical report information, processing the information for particular components, and using the results to 
Independent claim 13 recites a system for extracting information on infiltrates from an imaging report and applying the report infiltrate information to clinical guidelines and clinical support applications in part performing the steps of parsing the report for the infiltrate-related keywords, classifying the report based on the infiltrate-related keywords and at least one of directional words indicating a location of the infiltrates, negation words, and words that cancel negation words; presenting the classified report, applying the classified report in a real-time clinical application, wherein the scheduling is based on selecting CDS algorithms relevant to the classified report, and to computerized clinical guidelines for detecting a disease comprising assigning a numerical value to each infiltrate classification, and inputting the numerical values into a model for detecting a disease wherein the model provides early detection of acute respiratory distress syndrome (ARDS). 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving medical report information, processing the information for particular components, and using the results to classify the information for further scheduling use. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 20 recites a non-transitory computer-readable storage medium in part performing the steps of parsing the report for infiltrate-related keywords, classifying the report based on the infiltrate-related keywords and at least one of directional words indicating a location of the infiltrates, negation words, and words that cancel the negation words; presenting the classified report, applying the classified report in a real-time clinical application, wherein the scheduling is based on selecting CDS algorithms relevant to the classified report, and to advanced clinical decision support guidelines for detecting a disease 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving medical report information, processing the information for particular components, and using the results to classify the information for further scheduling use. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 13, and 20 recite receiving the image report. The specification defines receiving the image report as “reports of any type of study or exam requiring a reading, classify the reports according to the infiltrate information, and employ classified reports within illness detection and prediction applications, within any of a variety of hospital settings” (Detailed Description on p. 5 ¶ 0013). The use of receiving the image report only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre-solution activity) and is therefore not a practical application of the recited judicial exception.
Claims 1, 13, and 20 recite a schedule application of clinical decision support (CDS) algorithms. The specification defines the schedule application of clinical decision support (CDS) algorithms as “programs containing lines of code that, when compiled, may be executed by a processor” (Detailed Description on p. 21 ¶ 0054). The use of the schedule application of clinical decision support (CDS) algorithms, in this case to apply the clinical support logic to input values provided by the system, only recites the schedule application see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 13, and 20 recite a dashboard for clinical decision-making. The specification does not provide additional structure for the dashboard for clinical decision-making. The use of a dashboard for clinical decision-making, in this case to display information to the user, only recites the dashboard for clinical decision-making as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 13 and 20 recite a non-transitory computer readable storage medium storing an executable program. The specification does not provide further structure for the non-transitory computer readable storage medium storing an executable program. The use of a non-transitory computer readable storage medium storing an executable program, in this case to store the program code and data for the system, only recites the non-transitory computer readable storage medium storing an executable program as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 13 recites a memory storing a keyword database. The specification does not provide additional structure for the memory storing a keyword database. The use of a keyword database, in this case to store key words for the inventive concept, only recites the keyword database as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 13 and 20 recite a processor executing the executable program. The specification does not provide additional structure for the processor executing the executable program and only notes that it “may be implemented with engines and modules” (Detailed Description on p. 5 ¶ 0015). The use of a processor, in this case to execute the program code, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 13, and 20 recite receiving the image report.
Claims 1, 13, and 20 recite a schedule application of clinical decision support (CDS) algorithms.
Claims 1, 13, and 20 recite a dashboard for clinical decision-making.
Claims 13 and 20 recite a non-transitory computer readable storage medium storing an executable program.
Claims 13 recites a memory storing a keyword database.
Claims 13 and 20 recite a processor executing the executable program.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-9, 12, 14-17, and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 13, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-9, 12-17, and 19-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carol Friedman, Sematic Text Parsing for Patient Records, 8 Medical Informatics - Integrated Series in Information Systems 423-448(2005)[hereinafter Friedman] in view of Schmitt et al. (US Patent Application No. 2009/0150183)[hereinafter Schmitt] in further view of Adam Benjamin Wilcox, Automated Classification of Medical Text Reports, PhD Dissertation for Columbia University Doctor of Philosophy (2000) [hereinafter Wilcox] in further view of Herasevich et al, Validation of an electronic surveillance system for acute lung injury, 35(6) Intensive Care Med. 1018-1023 (2009)[hereinafter Herasevich].

As per claim 1, Friedman teaches on the following limitations of the claim: 
a method for extracting information on infiltrates from an imaging report, and applying the report infiltrate information to clinical guidelines and clinical support applications, comprising
receiving the imaging report is taught in the 2.2 Components of an NPL System on p. 431-432 (teaching on the system receiving patient reports for the report analyzer to parse out the text for analyzing);
parsing the report for infiltrate-related keywords is taught in the 2.2 Components of an NPL System on p. 431-432, 2.2.1 Syntax on p. 434, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the text analyzer parsing out condition related keywords - in the specific case example, the keyword is assigned to the problem variable);
classifying the report into an infiltrate classification based on the infiltrate-related keywords and at least one of directional words indicating a location of the infiltrates is taught in the 2.2.1 Syntax on p. 434, 2.2.2 Semantics on p. 436, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the system receiving a three part input for each clinical keyword: (1) sign/symptom, (2) body part, and (3) evidential slot = wherein the sign/symptom is the keyword and the evidential slot and body part is the location information for the sign/symptom location based words (here the example of left is used) using a semantic analyzer -  in the specific case example, the keyword is assigned to the problem variable and the directional word is assigned the variable region);
negation words is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here specifically "negative for" and "unlikely"); -AND-
and words that cancel the negation words is taught in the 2.1.5 Expressiveness on p. 429 and 2.2.1 Syntax on p. 434 (teaching on recognizing modifier words in the natural language processing that are not specifically negation words - here "conceivable", "borderline", "questionable", etc. - and using POS tagging to determine the effect on the keyword parsing).
Friedman fails to teach the following limitation of claim 1. Schmitt, however, does teach the following: 
presenting the classified report on a dashboard for clinical decision-making; and is taught in the Detailed Description on p. 7 ¶ 0064 (teaching on the clinician having access to the clinical report on a display and having the option to alter the clinical information in the report);
applying the classified report in a real-time clinical application to schedule application of clinical decision support (CDS) algorithms is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on the clinical information being provided to a system that can parse through the information and provide clinical decision support for a number of different clinical scenarios/event types); -AND-
wherein the scheduling is based on selecting CDS algorithms relevant to the classified report, and  is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on selecting the correct event types to trigger based on rules associated with the clinical information provided to the system).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman to include the reports’ use in a selective CDS algorithm system of Schmitt with the motivation of utilizing all of the “different types of clinical decision support systems… available that may support various aspects of the clinical care process… [s]uch as clinical diagnosis and treatment planning, thereby advancing clinicians use of best practices” (Schmitt in the Background on p. 1 ¶ 0004) because “clinicians must often make quick decisions regarding patient treatment” (Schmitt in the Background on p. 1 ¶ 0002). 
The combination of Friedman and Schmitt fails to teach the following limitation of claim 1. Wilcox, however, does teach the following:
to advanced clinical decision support guidelines for detecting a disease comprising assigning a numerical value to each infiltrate classification, and is taught in 5.2 Weighting 
inputting the numerical values into a model for detecting a disease is taught in 5.2 Weighting on p. 89-91 (teaching on inputting the weighted values for the report classification into a diagnostic model - here a machine learning model).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman and Schmitt to include classification weights for input into a diagnostic model for clinical decision support of Wilcox with the motivation of utilizing misclassification cost – that is the risk associated with a misclassified report – to aid in the diagnostic decision making process (Wilcox in 5.2 Weighting on p. 89-900). 
The combination of Friedman, Schmitt, and Wilcox fails to teach the following limitation of claim 1. Herasevich, however, does teach the following:
wherein the model provides early detection of acute respiratory distress syndrome (ARDS) is taught in the § Description of the ALI Sniffer on p. 2 and in the § Discussion on p. 5 ¶ 3 (teaching on parsing radiographic reports using language processing to create an early detection model for ARDS (i.e. detecting ALI wherein ARDS is the end stage form of the disease)).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system of imaging reports for early disease detection of Friedman, Schmitt, and Wilcox to be used in early detection of ARDS as taught by Herasevich because “early detection of acute lung injury (ALI) is essential for timely implementation of evidence-based therapies and enrollment into clinical trials” (Herasevich in the Abstract Objective on p. 1).
As per claim 2, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman also discloses the following: 
the method of claim 1, wherein the imaging report comprises a chest x-ray report is taught in the 2.1.8 Interpreting Clinical Information on p. 340 (teaching on the imaging report being a chest x-ray report wherein findings include an infiltrate).
As per claim 3, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman also discloses the following: 
the method of claim 1, wherein the directional words comprise at least one of: bilateral, unilateral, bibasilar, right, left, both is taught in the 3. Case Scenario on p. 442 Fig. 15-4 (left is used as the location indication keyword).
As per claim 5, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman also discloses the following: 
the method of claim 1, wherein the infiltrate-related words comprise at least one of: infiltrates, consolidation, pneumonia, inflammation, infection, opacities, edema, multilobular, flooding, and densities is taught in the 2.1.5 Expressiveness on p. 429, 1. Introduction on p. 426, and 3. Case Scenario on p. 439 (teaching on the disease state related words including infiltrate, pneumonia, and opacities).
As per claim 9, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman fails to teach the following limitation. Schmitt, however, does discloses the following: 
the method of claim 1, wherein the automated clinical application comprises at least one of: applying the classified report to computerized clinical guidelines for detecting a disease
applying the classified report to determine computerized clinical protocol therapy recommendations is taught in the Detailed Description on p. 3 ¶ 0029-30, p. 7 ¶ 0061, and p. 8 ¶ 0066 (teaching on recommending particular clinical action protocols (or no action at all) including medication).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman to include detecting disease and providing treatment decision recommendations of Schmitt with the motivation of utilizing all of the “different types of clinical decision support systems… available that may support various aspects of the clinical care process… [s]uch as clinical diagnosis and treatment planning, thereby advancing clinicians use of best practices” (Schmitt in the Background on p. 1 ¶ 0004) because “clinicians must often make quick decisions regarding patient treatment” (Schmitt in the Background on p. 1 ¶ 0002). 
As per claim 12, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman fails to teach the following limitation. Schmitt, however, does discloses the following: 
the method of claim 1, wherein the automated clinical application comprises: applying the classified report to provide notification of a disease or a clinical condition in a health institution is taught in the Detailed Description on p. 6 ¶ 0055 (teaching on applying a hospital policy to the decision support system that verifies that the clinical decision follows hospital prescribing protocols); -AND-
applying the classified report to check compliance with at least one of hospital policy, hospital quality protocol, or hospital safety protocol; or applying the classified report to monitor the effectiveness of the hospital policy is taught in the Detailed Description on p. 6 ¶ 0055 (teaching on applying a hospital policy to the decision support system that verifies that the clinical decision follows hospital prescribing protocols).


As per claim 13, Friedman teaches on the following limitations of the claim: 
a system for extracting information on infiltrates from an imaging report, and applying the report infiltrate information to clinical guidelines and clinical support applications, comprising: a non-transitory computer readable storage medium storing an executable program; a memory storing a keyword database, including infiltrate-related keywords, directional words, and negation words; and is taught in the 2.1.3 Intra- and Inter-Operability on p. 428, 1. Introduction on p. 425, and 2.2.2 Semantics on p. 436 (teaching on a computer system with a processor and a memory that can be integrated into a Clinical Information System that can handle different interchange formats with the memory containing predefined clinical vocabulary databases);
a processor executing the executable program to cause the processor to: receive the imaging report
parse the report for the infiltrate-related keywords is taught in the 2.2 Components of an NPL System on p. 431-432 (teaching on the system receiving patient reports for the report analyzer to parse out the text for analyzing);
classify the report based on the infiltrate-related keywords and is taught in the 2.2 Components of an NPL System on p. 431-432, 2.2.1 Syntax on p. 434, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the text analyzer parsing out condition related keywords - in the specific case example, the keyword is assigned to the problem variable);
at least one of the directional words indicating a location of the infiltrates is taught in the 2.2.1 Syntax on p. 434, 2.2.2 Semantics on p. 436, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the system receiving a three part input for each clinical keyword: (1) sign/symptom, (2) body part, and (3) evidential slot = wherein the sign/symptom is the keyword and the evidential slot and body part is the location information for the sign/symptom location based words (here the example of left is used) using a semantic analyzer -  in the specific case example, the keyword is assigned to the problem variable and the directional word is assigned the variable region);
the negation word is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here specifically "negative for" and "unlikely"); -AND- 
and words that cancel the negation words is taught in the 2.1.5 Expressiveness on p. 429 and 2.2.1 Syntax on p. 434 (teaching on recognizing modifier words in the natural language processing that are not specifically negation words - here "conceivable", "borderline", "questionable", etc. - and using POS tagging to determine the effect on the keyword parsing).
Friedman fails to teach the following limitation of claim 13. Schmitt, however, does teach the following: 
present the classified report on a dashboard for clinical decision-making is taught in the Detailed Description on p. 7 ¶ 0064 (teaching on the clinician having access to the clinical report on a display and having the option to alter the clinical information in the report);
and apply the classified report in an automated clinical application to schedule application of a clinical decision support (CDS) algorithms is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on the clinical information being provided to a system that can parse through the information and provide clinical decision support for a number of different clinical scenarios/event types); -AND-
wherein the scheduling is based on selecting CDS algorithms relevant to the classified report is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on selecting the correct event types to trigger based on rules associated with the clinical information provided to the system).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman to include the reports’ use in a selective CDS algorithm system of Schmitt with the motivation of utilizing all of the “different types of clinical decision support systems… available that may support various aspects of the clinical care process… [s]uch as clinical diagnosis and treatment planning, thereby advancing clinicians use of best practices” (Schmitt in the Background on p. 1 ¶ 0004) because “clinicians must often make quick decisions regarding patient treatment” (Schmitt in the Background on p. 1 ¶ 0002). 
The combination of Friedman and Schmitt fails to teach the following limitation of claim 13. Wilcox, however, does teach the following:
to computerized clinical guidelines for detecting a disease comprising assigning a numerical value to each infiltrate classification and is taught in 5.2 Weighting on p. 89-90 (teaching 
inputting the numerical values into a model for detecting a disease is taught in 5.2 Weighting on p. 89-91 (teaching on inputting the weighted values for the report classification into a diagnostic model - here a machine learning model).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman and Schmitt to include classification weights for input into a diagnostic model for clinical decision support of Wilcox with the motivation of utilizing misclassification cost – that is the risk associated with a misclassified report – to aid in the diagnostic decision making process (Wilcox in 5.2 Weighting on p. 89-900). 
The combination of Friedman, Schmitt, and Wilcox fails to teach the following limitation of claim 1. Herasevich, however, does teach the following:
wherein the model provides early detection of acute respiratory distress syndrome (ARDS) is taught in the § Description of the ALI Sniffer on p. 2 and in the § Discussion on p. 5 ¶ 3 (teaching on parsing radiographic reports using language processing to create an early detection model for ARDS (i.e. detecting ALI wherein ARDS is the end stage form of the disease)).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system of imaging reports for early disease detection of Friedman, Schmitt, and Wilcox to be used in early detection of ARDS as taught by Herasevich because “early detection of acute lung injury (ALI) is essential for timely implementation of evidence-based therapies and enrollment into clinical trials” (Herasevich in the Abstract Objective on p. 1).
As per claim 14, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 13. Friedman also discloses the following: 
the system of claim 13, wherein the imaging report comprises a chest x-ray report is taught in the 2.1.8 Interpreting Clinical Information on p. 340 (teaching on the imaging report being a chest x-ray report wherein findings include an infiltrate).
As per claim 15, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 13. Friedman also discloses the following: 
the system of claim 13, wherein the infiltrate-related words comprise at least one of: infiltrates, consolidation, pneumonia, inflammation, infection, opacities, edema, multilobular, flooding, and densities is taught in the 2.1.5 Expressiveness on p. 429, 1. Introduction on p. 426, and 3. Case Scenario on p. 439 (teaching on the disease state related words including infiltrate, pneumonia, and opacities).
As per claim 19, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 13. Friedman fails to teach the following limitation. Schmitt, however, does discloses the following: 
the system of claim 13, wherein the automated clinical application further comprises: applying the classified report to advanced clinical decision support guidelines for detecting a disease is taught in the Detailed Description on p. 3 ¶ 0029-30 and p. 7 ¶ 0058-59 (teaching on applying the classified reports (here classified by the event type) to the clinical decision support system to detect the likelihood of developing a condition (here pneumonia and diabetes amongst others)). 
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman to include detecting disease and providing treatment decision recommendations of Schmitt with the motivation of utilizing all of the “different types of clinical decision support systems… available that may support various aspects of the clinical care process… [s]uch as clinical diagnosis and treatment planning, thereby advancing clinicians 

As per claim 20, Friedman teaches on the following limitations of the claim: 
a non-transitory computer-readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations, comprising: receiving an imaging report is taught in the 2.1.5 Expressiveness on p. 429 and 1. Introduction on p. 425-427 (teaching on extracting clinical meaning from natural language text in a medical imaging report by a natural language processing (NLP) system (hereinafter the diagnostic language "infiltrate/s" will be considered taught by the prior art within this citation) for input values for clinical decision support (CDS) systems);
parsing the report for infiltrate-related keywords is taught in the 2.2 Components of an NPL System on p. 431-432 (teaching on the system receiving patient reports for the report analyzer to parse out the text for analyzing);
classifying the report based on the infiltrate-related keywords and is taught in the 2.2 Components of an NPL System on p. 431-432, 2.2.1 Syntax on p. 434, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the text analyzer parsing out condition related keywords - in the specific case example, the keyword is assigned to the problem variable);
at least one of directional words indicating a location of the infiltrates is taught in the 2.2.1 Syntax on p. 434, 2.2.2 Semantics on p. 436, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the system receiving a three part input for each clinical keyword: (1) sign/symptom, (2) body part, and (3) evidential slot = wherein the sign/symptom is the keyword and the evidential slot and body part is the location information for the sign/symptom location 
negation words, and is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here specifically "negative for" and "unlikely"); -AND-
words the cancel the negation words is taught in the 2.1.5 Expressiveness on p. 429 and 2.2.1 Syntax on p. 434 (teaching on recognizing modifier words in the natural language processing that are not specifically negation words - here "conceivable", "borderline", "questionable", etc. - and using POS tagging to determine the effect on the keyword parsing).
Friedman fails to teach the following limitation of claim 20. Schmitt, however, does teach the following: 
presenting the classified report on a dashboard for clinical decision-making; and is taught in the Detailed Description on p. 7 ¶ 0064 (teaching on the clinician having access to the clinical report on a display and having the option to alter the clinical information in the report);
and apply the classified report in an automated clinical application to schedule application of a clinical decision support (CDS) algorithms is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on the clinical information being provided to a system that can parse through the information and provide clinical decision support for a number of different clinical scenarios/event types); -AND-
wherein the scheduling is based on selecting CDS algorithms relevant to the classified report is taught in the Detailed Description on p. 7 ¶ 0058-61 (teaching on selecting the correct event types to trigger based on rules associated with the clinical information provided to the system).

The combination of Friedman and Schmitt fails to teach the following limitation of claim 20. Wilcox, however, does teach the following:
to advanced clinical decision support guidelines for detecting a disease comprising assigning a numerical value to each infiltrate classification, and is taught in 5.2 Weighting on p. 89-90 (teaching on assigning a relative weight to each classification (treated as synonymous to a numerical value)); -AND-
inputting the numerical values into a model for detecting a disease is taught in 5.2 Weighting on p. 89-91 (teaching on inputting the weighted values for the report classification into a diagnostic model - here a machine learning model).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman and Schmitt to include classification weights for input into a diagnostic model for clinical decision support of Wilcox with the motivation of utilizing misclassification cost – that is the risk associated with a misclassified report – to aid in the diagnostic decision making process (Wilcox in 5.2 Weighting on p. 89-900). 
The combination of Friedman, Schmitt, and Wilcox fails to teach the following limitation of claim 20. Herasevich, however, does teach the following:
wherein the model provides early detection of acute respiratory distress syndrome (ARDS) is taught in the § Description of the ALI Sniffer on p. 2 and in the § Discussion on p. 5 ¶ 3 (teaching on parsing radiographic reports using language processing to create an early detection model for ARDS (i.e. detecting ALI wherein ARDS is the end stage form of the disease)).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system of imaging reports for early disease detection of Friedman, Schmitt, and Wilcox to be used in early detection of ARDS as taught by Herasevich because “early detection of acute lung injury (ALI) is essential for timely implementation of evidence-based therapies and enrollment into clinical trials” (Herasevich in the Abstract Objective on p. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carol Friedman, Sematic Text Parsing for Patient Records, 8 Medical Informatics - Integrated Series in Information Systems 423-448(2005)[hereinafter Friedman] in view of Schmitt et al. (US Patent Application No. 2009/0150183)[hereinafter Schmitt] in further view of Adam Benjamin Wilcox, Automated Classification of Medical Text Reports, PhD Dissertation for Columbia University Doctor of Philosophy (2000) [hereinafter Wilcox]  in further view of Herasevich et al, Validation of an electronic surveillance system for acute lung injury, 35(6) Intensive Care Med. 1018-1023 (2009)[hereinafter Herasevich] in further view of  Andrew Wu et al., Evaluation of Negation and Uncertainty Detection and its Impact on Precision and Recall in Search, 24(2) J. of Digital Imaging 234-242 (April 2011)[hereinafter Wu]. 
As per claim 4, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman teaches the following:
the method of claim 1, wherein the negation words comprise at least one of: no, not, negative, resolved, without, and is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here "negative").
The combination of Friedman, Schmitt, Wilcox, and Herasevich fails to teach the following limitation. Wu, however, does discloses the following: 
wherein the words canceling the negation words comprise either: multiple negatives or at least one adjective of: partially, slightly, not resolved, and no resolution is taught in the Introduction on p. 234 col. 2 and in Appendix A and B on p. 241 (teaching on negative and uncertainty words and including results in a search that contain double negative phrases - here the example of "cannot completely exclude appendicitis" is used to represent a positive possible finding of appendicitis).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman, Schmitt, Wilcox, and Herasevich to include recognition of multiple negatives or a canceling word of Wu with the motivation of “differentiat[ing] between reports in which the search term appears in a positive context (i.e., being present) from those in which the search term appears in the context of negation and uncertainty” (Wu in the Abstract on p. 234 col. 1). 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carol Friedman, Sematic Text Parsing for Patient Records, 8 Medical Informatics - Integrated Series in Information Systems 423-448(2005)[hereinafter Friedman] in view of Schmitt et al. (US Patent Application No. 2009/0150183)[hereinafter Schmitt] in further view of Adam Benjamin Wilcox, Automated Classification of Medical Text Reports, PhD Dissertation for Columbia University Doctor of Philosophy (2000)[hereinafter Wilcox] in further view of Herasevich et al, Validation of an electronic surveillance system for acute lung injury, 35(6) Intensive Care Med. 1018-1023 (2009)[hereinafter Herasevich] in further view of Angela Carmichael, ICD-10: The Axis of Classification, ICD10monitor (Jan. 23, 2012)[hereinafter Carmichael]. 
As per claim 6, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 1. Friedman teaches the following:
the method of claim 1, wherein classifying the report further comprises: detecting the infiltrate-related keywords in the report is taught in the 2.2 Components of an NPL System on p. 431-432, 2.2.1 Syntax on p. 434, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the text analyzer parsing out condition related keywords - in the specific case example, the keyword is assigned to the problem variable);
searching for the directional words in a phrase containing the detected infiltrate-related keywords is taught in the 2.2.1 Syntax on p. 434, 2.2.2 Semantics on p. 436, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the system receiving a three part input for each clinical keyword: (1) sign/symptom, (2) body part, and (3) evidential slot; wherein the sign/symptom is the keyword and the evidential slot and body part is the location information for the sign/symptom location based words (here the example of left is used) using a semantic analyzer -  in the specific case example, the keyword is assigned to the problem variable and the directional word is assigned the variable region);
searching for the negation words in the phrase is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here specifically "negative for" and "unlikely");
searching for the words canceling the negation words in the phrase is taught in the 2.1.5 Expressiveness on p. 429 and 2.2.1 Syntax on p. 434 (teaching on recognizing modifier words in the natural language processing that are not specifically negation words - here 
negating the infiltrate-related keywords and the directional words, when the phrase contains the negation words and does not contain the words canceling the negation words; storing the infiltrate-related keywords and the directional words, for each phrase containing the negation words and not containing the words canceling the negation words; and is taught in the 2.1.5 Expressiveness on p. 429, 2.2.1 Syntax on p. 434, and 3. Case Scenario on p. 441-43 (teaching on parsing the input values for the report - here pathological finding, region, bodyloc, and relation - to generate a structured output; the relation input value considers the negation terms and words potentially negating the term to necessarily decide if the finding is positive for the condition or negative).
The combination of Friedman, Schmitt, Wilcox, and Herasevich fails to teach the following limitation. Carmichael, however, does discloses the following: 
assigning a class to the report based on logical rules on a pathology and the location of the infiltrates is taught in the p. 2 (teaching on classifying condition states based on both the manifestation or complication (synonymous with pathology) and laterality (synonymous with location)).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman, Schmitt, Wilcox, and Herasevich to include the classification process of Carmichael because “classification is necessary to meet the needs of a varied group of users in classifying diseases, injuries and other reasons for health services being provided in a wide array of healthcare settings” (Carmichael in the introduction on p. 1). 
As per claim 7, the combination of Friedman, Schmitt, Wilcox, and Herasevich, and Carmichael discloses all of the limitations of claim 6. Carmichael also does discloses the following: 
the method of claim 6, wherein the logical rules comprise: classifying the report as bilateral if the directional words include at least one of bilateral, bibasilar, or both; or the directional words include both left and right; and is taught in the p. 2 and p. 4  (teaching on classification based on laterality (synonymous with location) including the directional word bilateral); -AND-
classifying the report as unilateral if the directional words include unilateral; the directional words include right and not left; or the directional words include left and not right is taught in the p. 2 and p. 4 (teaching on classification based on laterality (synonymous with location) including right or left indications along with bilateral indications - if not bilateral it is necessarily implied that the condition is unilateral in humans).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman, Schmitt, Wilcox, and Herasevich to include the classification process of Carmichael because “classification is necessary to meet the needs of a varied group of users in classifying diseases, injuries and other reasons for health services being provided in a wide array of healthcare settings” (Carmichael in the introduction on p. 1). 
As per claim 16, the combination of Friedman, Schmitt, Wilcox, and Herasevich discloses all of the limitations of claim 13. Friedman teaches the following:
the system of claim 13, wherein the classifying the report further comprises: detecting the infiltrate-related keywords in the report is taught in the 2.2 Components of an NPL System on p. 431-432, 2.2.1 Syntax on p. 434, 3. Case Scenario on p. 442 Fig. 15-4 (teaching on the text analyzer parsing out condition related keywords - in the specific case example, the keyword is assigned to the problem variable);
searching for the directional words in a phrase containing the detected infiltrate-related keywords is taught in the 2.2.1 Syntax on p. 434, 2.2.2 Semantics on p. 436, 3. Case Scenario 
searching for the negation words in the phrase is taught in the 2.1.5 Expressiveness on p. 249 (teaching on the NLP system recognizing negation words - here specifically "negative for" and "unlikely");
searching for the words canceling the negation words in the phrase is taught in the 2.1.5 Expressiveness on p. 429 and 2.2.1 Syntax on p. 434 (teaching on recognizing modifier words in the natural language processing that are not specifically negation words - here "conceivable", "borderline", "questionable", etc. - and using POS tagging to determine the effect on the keyword parsing); -AND-
negating the infiltrate-related keywords and the directional words, when the phrase contains the negation words and does not contain the words canceling the negation words; storing the infiltrate-related keywords and the directional words, for each phrase containing the negation words and not containing the words canceling the negation words; and is taught in the 2.1.5 Expressiveness on p. 429,  2.2.1 Syntax on p. 434, and 3. Case Scenario on p. 441-43 (teaching on parsing the input values for the report - here pathological finding, region, bodyloc, and relation - to generate a structured output; the relation input value considers the negation terms and words potentially negating the term to necessarily decide if the finding is positive for the condition or negative).

assigning a class to the report based on logical rules on a pathology and the location of the infiltrates is taught in the p. 2 (teaching on classifying condition states based on both the manifestation or complication (synonymous with pathology) and laterality (synonymous with location)).
It would have be obvious to a person having ordinary skill in the art at the time the invention was filed to modify the natural language processing system for imaging reports of Friedman, Schmitt, Wilcox, and Herasevich to include the classification process of Carmichael because “classification is necessary to meet the needs of a varied group of users in classifying diseases, injuries and other reasons for health services being provided in a wide array of healthcare settings” (Carmichael in the introduction on p. 1). 
As per claim 17, the combination of Friedman, Schmitt, Wilcox, Herasevich, and Carmichael discloses all of the limitations of claim 16. Carmichael also does discloses the following: 
the system of claim 16, wherein the logical rules comprise: classifying the report as bilateral if the directional words include at least one of bilateral, bibasilar, or both; the directional words include both left and right; and is taught in the p. 2 and p. 4  (teaching on classification based on laterality (synonymous with location) including the directional word bilateral); -AND-
classifying the report as unilateral if the directional words include unilateral; the directional words include right and not left; or the directional words include left and not right is taught in the p. 2 and p. 4 (teaching on classification based on laterality (synonymous with location) including right or left indications along with bilateral indications - if not bilateral it is necessarily implied that the condition is unilateral in humans).


Response to Arguments
Applicant's arguments, see Rejections under 35 U.S.C. §101, filed 12 November 2020, with respect to the rejection of claims 1-9, 12-17, and 19-20 under 101 have been fully considered but they are not persuasive. Applicant first asserts that the claims are directed towards a practical application because the system is directed towards providing an early detection of acute respiratory distress syndrome (ARDS). Examiner disagrees. While applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition is a relevant consideration when evaluating where additional elements integrate a judicial exception into a practical application, diagnostic steps do not (MPEP § 2106.04(d)(2)). Furthermore, the diagnostic step is considered to only add insignificant extra-solution activity to the judicial exception (MPEP § 2106.05(g)). The considerations for determining whether an additional element is insignificant extra-solution activity are as follows: (1) whether the extra-solution limitation is well known (2) whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) and (3) whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). Factor three is the most relevant to the instant claims as the output is not meaningfully tied to the abstract idea and does not add a meaningful limitation to the process of classifying infiltrate for use in a model for detecting any disease.
Applicant asserts that there is an improvement to technology in the electronic extraction and classification of infiltrate report information and the subsequent input of the classified report into a disease identification nd apply the classified report in an automated clinical application to schedule application) and generally linking the use of a judicial exception to a particular technological environment or field of use (here the linking of natural language processing to a computer environment). While the classification system may be an improvement to past models, an improvement in the abstract idea itself is not an improvement in technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)).
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(d) rejection has been made and withdraws the rejection accordingly.
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 12 November 2020, with respect to the rejection of claims 1-9, 12-17, and 19-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Herasevich, as per the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626